DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter “Kim”), US Pub. No. 2014/0152642, in view of Chaji, US Pub. No. 2014/0340432.
Regarding claim 1, Kim teaches a display device (fig. 2) comprising: a plurality of pixels (fig. 2, pixels 140); a plurality of scan lines extending in a row direction and connected to the plurality of pixels (fig. 2, Sn); a plurality of data lines extending in a column direction and connected to the plurality of pixels (fig. 2, Dm); a plurality of receiving lines extending in the column direction and connected to the plurality of pixels (fig. 2, Fm); and a compensation circuit portion connected to the plurality of receiving lines (fig. 2, sensing unit 170), wherein the compensation circuit portion includes: a plurality of sensing data generating circuits each of which generates a first sensing data by sensing current flowing through the a receiving line (fig. 2, sensing unit 170; fig. 4 and accompanying text); and a calibration factor generator receiving the first sensing data and generating a calibration factor [corresponding] to a position of each of the plurality of pixels (figs. 3, 4; pixel 140, error compensator 190), and a calibration operation portion receiving the first sensing data and generating a compensation value compensating a characteristic of a driving transistor included in each of the plurality of pixels (fig. 7, second storage unit 198), and wherein the calibration factor comprises a plurality of line calibration factors corresponding to the plurality of receiving lines (figs. 3-7 and accompanying text; feedback lines Fm).
Kim fails to explicitly teach wherein deviations exist in average first sensing data of a factor detection area according to the plurality of receiving lines.
However, in the same field of endeavor, Chaji teaches a display device including a compensation circuit that calibrates for parasitic capacitance (see [0187,0188,0194]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kim to include the calibration feature of Chaji. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with optimal performance to maximize pixel aperture.
Regarding claim 2, Chaji teaches wherein the deviations according to the receiving lines that exists in the average first sensing data is caused by deviation of parasitic capacitance of the plurality of receiving lines ([0187,0188]).
Regarding claim 13, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 14, it has similar limitations to those of claim 2 and is rejected on the same grounds presented above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chaji (see above), in view of Kim et al. (hereinafter “Kim II”), US Pub. No. 2019/0206299.
Regarding claim 10, Kim and Chaji fail to explicitly teach wherein the compensation circuit portion comprises a lookup table including the plurality of line calibration factors corresponding to the plurality of receiving lines.
However, in the same field of endeavor, Kim II teaches an OLED device including a compensation feature wherein sensing data is compared with data stored in a lookup table to determine a compensation value (see [0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kim and Chaji to include the feature of Kim II. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased reliability and display clarity (Kim II, [0004]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Chaji (see above), in view of Chang et al. (hereinafter “Chang”), US Pub. No. 2021/0090498.
Regarding claim 11, Kim and Chaji fail to explicitly teach wherein the compensation circuit portion comprises a filter removing noise included in the calibration factor.
However, in the same field of endeavor, Chang teaches a display sensing circuit including a filter in the sensing circuit ([0039], filter 230).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kim and Chaji to include the feature included in Amirkhany. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased image quality (Amirkhany, [0003]).
Regarding claim 12, Chang teaches wherein the filter comprises a low-pass filter ([0039]).
Allowable Subject Matter
Claims 3-9 and 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination teaches or fairly suggests “wherein any one of the plurality of line calibration factors comprises a ratio of average second sensing data to average first sensing data with respect to the receiving line.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622